In an action to foreclose a mortgage, the defendant Joan Harriman appeals from (1) an order of the Supreme Court, Suffolk County (Seidell, J.), dated June 2, 1997, which, inter alia, granted the plaintiffs’ motion for a judgment of foreclosure and sale, (2) a judgment of foreclosure and sale of the same court entered June 20, 1997, and (3) an order of the same court, dated August 20, 1997, which denied her motion to stay execution of the judgment of foreclosure and sale entered June 20, 1996.
Ordered that the appeal from the order dated June 2, 1997, is dismissed; and it is further,
Ordered that the judgment entered June 20, 1997, is affirmed; and it is further,
Ordered that the order dated August 20, 1997, is affirmed; and it is further,
Ordered that the respondents are awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
The appellant’s claims are either barred by the doctrine of res judicata (see, Wasserman v Harriman, 234 AD2d 596; D.C.I. Danaco Contrs. v Associated Univs., 248 AD2d 663) or are without merit. Pizzuto, J. P., Joy, Florio and Luciano, JJ., concur.